STATE OF HAWAI`I, Plaintiff-Appellee,
v.
RICHARD K. LOVELL, SR., Defendant-Appellant.
No. 30040.
Intermediate Court of Appeals of Hawaii.
June 29, 2010.
On the briefs:
Richard K. Lovell, Sr. Defendant-Appellant, Pro Se
Andrew D. Son, Deputy Prosecuting Attorney, County of Hawaii, for Plaintiff-Appellee.

SUMMARY DISPOSITION ORDER
FUJISE, Presiding Judge, LEONARD and REIFURTH, JJ.
Defendant-Appellant Richard K. Lovell, Sr. (Lovell) appeals from the Judgment After Trial De Novo & Notice of Entry of Judgment entered on August 27, 2 00 9 in the District Court of the Third Circuit, North and South Hilo Division (district court).[1]
On August 4, 2 009, the district court found that Lovell was guilty of violating Hawaii Revised Statutes § 291-11.6 (a) (1), Mandatory Use of Seat Belts.
On appeal, Lovell claims, "I am unable to find any information that informs me that the constitution and laws of `State of Hawaii' have force and or effect in the Hawaiian Kingdom and are enforceable for and/or against me while I'm in the Hawaiian Kingdom." We understand Lovell to be contesting the jurisdiction of the district court.
Upon careful review of the record and the briefs submitted by the parties and having given due consideration to the arguments advanced and the issues raised by the parties, we resolve Lovell's point of error as follows:
Lovell's claim that the district court lacked jurisdiction over him because he is presently, and was at the time of his citation, in the Kingdom of Hawai'i is without merit. State v. Lee, 90 Hawai'i 130, 142, 976 P.2d 444, 456 (1999) ("it is clear that the various constitutions of the kingdom do not bind the current government of the state of Hawai'i"). Hawai'i fs motor vehicle laws apply to anyone operating a motor vehicle on the public roadways. State v. Fergerstrom, 106 Hawai'i 43, 55, 101 P.3d 652, 664 (App. 2004).
Therefore,
IT IS HEREBY ORDERED that the August 27, 2009 Judgment After Trial De Novo & Notice of Entry of Judgment is affirmed.
NOTES
[1]  The Honorable Harry P.N. Freitas presided.